 1
 2                                                                 JS-6
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11   LORENZO LORTA,                         ) No. CV 18-05757-RSWL (JDE)
                                            )
12                     Petitioner,          )
                                            ) JUDGMENT
13                     v.                   )
                                            )
     STEWARD SHERMAN,                       )
14                                          )
                                            )
15                     Respondent.          )
                                            )
16                                          )
                                            )
17
18         Pursuant to the Order Summarily Dismissing Petition for Writ of
19   Habeas Corpus for failure to exhaust claims in state court,
20         IT IS ADJUDGED that that the petition is dismissed without prejudice.
21
22   Dated: 10/15/2018
23                                              s/ RONALD S.W. LEW
                                                RONALD S. W. LEW
24
                                                United States District Judge
25
26
27
28
